DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
The preamble of claim 1 ends with a semi-colon. It should end with a colon.  
Dependent claims 2-9 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding claims 9 and 18, it is unclear how detecting, by the sensor, occurrence of the action comprises detecting placement of a real object relative to a virtual avatar projected in the virtual reality environment.  In particular, a virtual reality environment is entirely virtual (i.e., without real objects) while augmented reality overlays virtual information on real-world elements, and mixed reality brings together real world and virtual elements where one interacts with and manipulates both physical and virtual items and environments.  Thus, while one of ordinary skill in the art would understand detecting placement of a real object relative to a virtual avatar projected in the augmented reality environment, one of ordinary skill in the art would not understand this detection in a virtual reality environment.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to a method and products which fall under the four statutory categories (STEP 1: YES).

This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of at least one sensor (claims 1, 10, and 19), an augmented or virtual reality environment (claims 1, 10, and 19), at least one computer device (claims 2, 11, and 20), participant apparatuses (claims 5 and 14), and a virtual avatar projected in the virtual or augmented reality environment (claims 9 and 18) is not sufficient to impart patentability to the method performed by the system.  Although the 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 1, 2, 4-6, and 9 which illustrate the components as non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least para. 26-31, 45-51, 58-74, and 84-96.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  In particular, the at least one sensor being recited and organized in a generic fashion to perform its generic functions of data gathering is adding Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis (US 2013/0257876).

Regarding claims 1, 10, and 19, Davis teaches a method (claim 1), one or more non-transitory computer-readable media storing instructions which, when executed by one or more hardware processors, cause operations (claim 10), and a system (claim 19), comprising:
detecting, using at least one sensor, an occurrence of an action within an augmented or virtual reality environment (Davis, para. 57, “The input sensor 234 may be a camera or image sensor for detecting motion inputs from one or more user 232.  Or the input sensor 234 may be another type of input receiver--for example, input receiving means such as devices, systems, sensor(s) for smells, tastes, inaudible vibrations, inertial movements of the avatar system, or other inputs intended or received as interactions with the avatar 246.”); 
recording, using at least one computer device, the occurrence of an action within an augmented or virtual reality environment (Davis, para. 60, “the avatar presentation system 226 recording the received interactions”); 
comparing a record of the action to a performance metric that identifies a pre-determined set of goal actions (Davis, para. 110, “The third person 1118 could be a medical student being trained or tested, where interactions between the medical student 1118 and the implemented aggregate avatar are observed to study the appropriateness of the medical student's actions.”); 
generating, based at least in part on said comparing, a performance evaluation that includes one or more measures that indicate a performance of at least one participant in the augmented or virtual reality environment (Davis, para. 110, “In this way the third person medical student 1118 could be evaluated or further instructed based on interactions with the simulated average person having mental disorders.”).

Regarding claims 2, 11, and 20, Davis teaches the method according to claim 1, the media according to claim 10, and the system according to claim 19, wherein the action by the at least one participant that is detected and recorded includes at least one of a body movement, direct input of data into the at least one computer device, at least one vocalization, or an expression of specific ideas via body movement or vocalization ((Davis, para. 57, “The input sensor 234 may be a microphone to receive a vocalized query or other audible interaction.  The input sensor 234 may be a camera or image sensor for detecting motion inputs from one or more user 232.  Or the input sensor 234 may be another type of input receiver--for example, input receiving means such as devices, systems, sensor(s) for smells, tastes, inaudible vibrations, inertial movements of the avatar system, or other inputs intended or received as interactions with the avatar 246.”).

Regarding claims 3 and 12, Davis teaches the method according to claim 1 and the media according to claim 10, wherein the action comprises at least one of performing a medical procedure on a virtual avatar projected into the augmented or virtual reality environment or a vocalization diagnosing a medical condition of the virtual avatar projected into the augmented or virtual reality environment (Davis, para. 110, “For example, an aggregate avatar could be used in a teaching, training, or testing context. For example, the aggregate avatar characteristic table 1114 could be generated based on avatar data from a sample of avatars associated with human subjects 1102 having certain mental health deficiencies ( e.g., 1,000 patients suffering from schizophrenia).  The third person 1118 could be a medical student being trained or tested, where interactions between the medical student 1118 and the implemented aggregate avatar are observed to study the appropriateness of the medical student's actions.”).

Regarding claims 4 and 13, Davis teaches the method according to claim 1 and the media according to claim 10, wherein the actions recorded within the augmented or virtual reality environment are appended to a record of the augmented or virtual reality environment session (Davis, para. 60, “The grandfather's avatar preferably responds to the kids' questions by recalling particular information and data previously captured and recorded,  recording the received interactions.”).

Regarding claims 5 and 14, Davis teaches the method according to claim 4 and the media according to claim 13, wherein the record of the augmented or virtual reality environment session is comprised of a record of an execution of a file containing an instruction set controlling the augmented or virtual reality environment, timing data regarding when instructions were executed and events occurred, a plurality of events occurring during execution of the instruction set, a plurality of data collected from a plurality of participant apparatuses, and video representing the augmented or virtual reality environment from a perspective of at least one participant or a virtual third party perspective (Davis, para. 60, “the one or more users 232 may comprise a family, such as a father 236, mother 238, son 240, and daughter 242, with the interactive personality simulation system 200 having been designed and populated with behavioral and personality characteristics for interactive photo-realistic personality simulation of the kids' deceased grandfather as the target person 208. The kids 240, 242 may interact with the grandfather's avatar 246, asking him questions via keyboard 244 and/or input sensor(s) 234, with the system 200 capable of "remembering" and "learning" from various interactions and providing modified avatar manipulations in response to the prior interactions. For example, the kids 240, 242 may ask their grandfather's avatar about circumstances and events in the past when their parents were their age. The grandfather's avatar preferably responds to the kids' questions by recalling particular information and data previously captured and recorded, and presenting simulated responses based at least in part on the recalled information and data, with the avatar presentation system 226 recording the received interactions. When the kids 240, 242 subsequently return to further interact with their grandfather's avatar 246, again asking about what it was like when their parents were their age, the avatar presentation system 226 

Regarding claims 6 and 15, Davis teaches the method according to claim 5 and the media according to claim 14, wherein an event in the plurality of events corresponds to at least one change to the augmented or virtual reality environment (Davis, Fig. 12, Predict real world events based on avatar characteristics or changes thereto 1216).

Regarding claims 8 and 17, Davis teaches the method according to claim 1 and the media according to claim 10, wherein the predetermined set of goal actions are defined by an author of an instruction set for executing a simulation of a medical operation within the virtual or augmented reality environment (Davis, para. 110, “The third person 1118 could be a medical student being trained or tested, where interactions between the medical student 1118 and the implemented aggregate avatar are observed to study the appropriateness of the medical student's actions.”).


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2013/0257876) as applied to claims 1 and 10 above, and further in view of Rao et al. (US 2014/0164037, hereinafter referred to as Rao).

Regarding claims 7 and 16, Davis teaches the method according to claim 1 and the media according to claim 10, wherein the performance evaluation includes a grade that is determined in a simulation of a medical operation.
Davis does not explicitly teach based at least in part on a length of time to progress between different states.
However, in an analogous art, Rao teaches wherein the performance evaluation includes a grade that is determined based at least in part on a length of time to progress between different states (Rao, para. 100, the [evaluation] algorithm can also include factors such as… the timeliness of completion”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the timeliness factor of the evaluation algorithm of Rao in the evaluations of the medical student’s actions of Davis because tasks or projects are temporary endeavors “with a defined beginning and end (usually time-constrained…)”. (Davis, para. 32).  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2013/0257876) as applied to claims 1 and 10 above, and further in view of Abovitz et al. (US 2015/0016777, hereinafter referred to as Abovitz).

Regarding claims 9 and 18, Davis teaches the method according to claim 1 and the media according to claim 10. 
Davis does not explicitly teach wherein detecting, by the sensor, occurrence of the action comprises detecting placement of a real object relative to a virtual avatar projected in the virtual or augmented reality environment.
wherein detecting, by the sensor, occurrence of the action comprises detecting placement of a real object in the virtual or augmented reality environment (Abovitz, para. 21, “The method comprises detecting a movement of a totem in relation to a reference frame, recognizing a pattern based on the detected movement, comparing the recognizing pattern to a set of predetermined patterns, generating a scoring value for the recognized pattern based on the comparison, recognizing the movement of the totem when the scoring value exceeds a threshold value, and determining a user input based on the recognized movement of the totem.” para. 252, “The AR system may, for example, include one or more physical objects which are manipulable by the user to allow input or interaction with the AR system.  These physical objects are referred to herein as totems.”).
It would have been obvious to a person having ordinary skill in the art to incorporate the totems of Abovitz in avatar interactions of Davis such that detecting, by the sensor, occurrence of the action comprises detecting placement of a real object relative to a virtual avatar projected in the virtual or augmented reality environment because it further enables evaluation of user actions as taught by Abovitz above.  Therefore, it is merely combining prior art elements according to known methods to yield predictable results.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang et al. (US 2007/0048702) discloses work training utilizing a virtual reality environment.
Deutsch (US 2012/0212582) discloses monitoring and recording caregiver and patient compliance with established hospital hand hygiene protocols using 3-D imaging and monitoring.
Geisner et al. (US 2013/0083063) discloses a collaborative on-demand system allowing a user of head-mounted display device to obtain assistance with an activity from a qualified service provider.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715